Case 2:18-cv-00094-JPB-JPM Document 57 Filed 04/09/19 Page 1 of 3 PageID #: 439



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 S.F.,

         PLAINTIFF,

 v.                                                       Civil Action No. 2:18-cv-94
                                                          Judge John Preston Bailey

 NEWTON E. HIGGINBOTHAM III,
 individually and as an agent for
 The State of West Virginia, Department of
 Military Affairs, and the West Virginia
 State Police,

         DEFENDANT.

                          NOTICE OF VIDEO DEPOSITION
                         OF NEWTON E. HIGGINBOTHAM III

         PLEASE TAKE NOTICE that the Plaintiff, by and through her counsel, will take

 the video deposition of Newton E. Higgonbotham, III, on May 17, 2019, beginning at 2:00

 p.m., pursuant to Rule 30 of the Federal Rules of Civil Procedure. This deposition will be

 held at the law offices of Steptoe & Johnson, PLLC, 707 Virginia Street, East, Chase Tower,

 17th floor, Charleston, West Virginia, and will be recorded by video, sound, sound-and-

 visual, stenographic means, and/or by written questions, before a Notary Public who is not

 of counsel nor interested in this cause in accordance with the Federal Rules of Civil

 Procedure. You are invited to attend and protect your interests.



                                                  S.F.,

                                                  PLAINTIFF, BY COUNSEL




                                                     s// Christopher J. Heavens
Case 2:18-cv-00094-JPB-JPM Document 57 Filed 04/09/19 Page 2 of 3 PageID #: 440




 HEAVENS LAW FIRM, PLLC

 Christopher J. Heavens (WV Bar No. 5776)
 Aaron M. Kidd (WV Bar No. 13213)
 2438 Kanawha Boulevard, East
 Charleston, West Virginia 25311
 Phone:       (304) 346-0464
 Fax:         (304) 345-5775
 e-mail:      chris@heavenslawfirm.com
              aaron@heavenslawfirm.com




                                            2
Case 2:18-cv-00094-JPB-JPM Document 57 Filed 04/09/19 Page 3 of 3 PageID #: 441



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 S.F.,

         PLAINTIFF,

 v.                                                         Civil Action No. 2:18-cv-94
                                                            Judge John Preston Bailey

 NEWTON E. HIGGINBOTHAM III,
 individually and as an agent for
 The State of West Virginia, Department of
 Military Affairs, and the West Virginia
 State Police,

         DEFENDANT.


                                 CERTIFICATE OF SERVICE

         The undersigned, counsel for the Plaintiff, S.F., certifies that on the 9th day of April
 2019, Notice of Video Deposition of Newton E. Higgonbotham, III, was served upon
 counsel listed below, and filed with the United States District Court, Northern District of
 West Virginia using the CM/ECF system:

                Michael D. Mullins, Esq.
                Steptoe & Johnson
                Post Office Box 1588
                Charleston, WV 25326
                Counsel for Defendant, Newton E. Higginbotham III


                                               s// Christopher J. Heavens
                                             Christopher J. Heavens (WV Bar No. 5776)
                                             Aaron M. Kidd (WV Bar No. 13213)
                                             HEAVENS LAW FIRM, PLLC
                                             2438 Kanawha Boulevard, East
                                             Charleston, West Virginia 25311
                                             Phone:       (304) 346-0464
                                             Fax:         (304) 345-5775
                                             e-mail:      chris@heavenslawfirm.com
                                                          aaron@heavenslawfirm.com




                                                3
